Citation Nr: 0218181	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
the service-connected right knee disorder, status post 
laceration and fracture with limitation of motion.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1965.

This appeal arose from a February 1998 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which awarded service 
connection for the right knee disorder and which assigned 
this disorder a noncompensable evaluation, effective 
October 8, 1997.  This evaluation was continued by a 
rating action issued in June 1998.  In July 2000, the 
Board of Veterans Appeals (Board) remanded this case for 
additional evidentiary development.  In June 2002, the RO 
issued a rating action which assigned a 0 percent 
evaluation, effective October 8, 1987 to May 9, 2000 for 
the residuals of a right knee condition, status post 
laceration and fracture with limitation of motion.  This 
rating action also assigned a 40 percent evaluation, 
effective from May 10, 2000, for traumatic arthritis of 
the right knee, status post laceration and fracture with 
limitation of motion.  A September 2002 rating action 
found clear and unmistakable error in the June 2002 rating 
action; this rating action was corrected to award a 40 
percent evaluation, effective October 8, 1997 for 
traumatic arthritis of the right knee, laceration and 
fracture with limitation of motion.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
right knee, status post laceration and fracture with 
limitation of motion, is manifested by severe limitation 
of motion, complaints of pain, swelling, crepitus, with no 
ligament laxity and no effusion.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the 
service-connected traumatic arthritis of the right knee, 
status post laceration and fracture with limitation of 
motion have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, to include 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 
(DC) 5003, 5010, 5256, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected right 
knee disorder is more disabling than the current 
disability evaluation would suggest.  He has stated that 
he suffers from constant pain, swelling, crepitus and 
limitation of motion.  Therefore, he believes that an 
increased degree of compensation is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran originally injured his right knee in a truck 
accident on April 25, 1964.  At that time, he sustained 
abrasions, lacerations and a fracture of the right knee.  
Debridement was performed.  The December 1964 separation 
examination noted moderate limitation of motion of the 
knee joint.

The veteran submitted numerous private outpatient 
treatment records developed between 1998 and 2000.  In 
June 1998, he was seen for residual swelling, crepitus, 
and grating on range of motion.  There was no ligament 
instability.  X-rays confirmed the presence of traumatic 
osteoarthritis.  In January 1999, he was noted to have 15 
degrees of flexion contracture.  No gross instability was 
found in March 1999.  There was some varus alignment.  In 
October 1999, there was varus alignment, crepitus, 
swelling, persistent pain and tenderness.  It was 
commented that he was in need of a knee replacement.  
Later in October 1999, he was found to have significant 
flexion contracture, marked stiffness and crepitus.  July 
2000 records from the Bone and Joint Clinic noted 
limitation of motion, crepitus, grating on motion, flexion 
contracture and varus alignment.  

The veteran testified at a personal hearing before the 
undersigned in May 2000.  He said that his knee was stiff 
and would swell.  He had been told that he needed a knee 
replacement.  He had crepitus, varus deformity and 
constant pain.  He stated that his knee pain was 
aggravated by weight bearing.  He also referred to 
instability, commenting that it would give out on him.  He 
also stated that it was easily tired and that when it 
would swell, he would have trouble walking.  He also could 
not squat.

VA examined the veteran in February 2001.  He complained 
of pain all over the knee; he also referred to swelling, 
although he denied locking.  He also noted limitation of 
motion and give way.  The examination noted range of 
motion of from 30 to 60 degrees; there was 30 degrees of 
flexion contracture, with pain at the extremes of all 
motions.  There was tenderness over the knee.  There was 
no ligamentous laxity, and the Lachman's and anterior 
Drawer signs were negative.  There was 2+ swelling with 
crepitation.  The diagnosis was degenerative joint disease 
(DJD).

VA re-examined the veteran in May 2001.  He walked with a 
limp on the right and he complained of pain.  The 
examination noted extension of 30 degrees and flexion of 
60 degrees (30 degrees and 80 degrees, passively).  There 
was no gross laxity by examination but there was 
considerable guarding on attempts to manipulate the joint, 
which suggested that it was quite painful.  There was some 
tenderness over the median joint line according to the 
patient and tenderness over the patellofemoral joint on 
palpation.  There was no effusion.  An x-ray showed 
considerable DJD.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will 
be assigned of the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In determining the disability evaluation, the VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition, and 38 C.F.R. 
§ 4.2 which requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 
states that, in cases of functional impairment, 
evaluations are to based upon lack of usefulness, and 
medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints. Muscle 
spasm will greatly assist the identification. Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations. The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

According to 38 C.F.R. Part 4, DC 5010 (2002), arthritis 
due to trauma and substantiated by x-ray findings, is to 
be rated as degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned with 
x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent evaluation 
will be assigned with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. 
Part 4, DC 5003 (2002).

According to 38 C.F.R. Part 4, DC 5261 (2002), a 40 
percent evaluation is warranted when extension is limited 
to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  

A 50 percent evaluation is warranted for favorable 
ankylosis of a knee joint between 25 and 45 degrees.  A 60 
percent evaluation requires extremely unfavorable 
ankylosis with flexion at an angle of 45 degrees or more.  
38 C.F.R. Part 4, DC 5256 (2002).


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 C.F.R. § 3.159 (2002)) was signed into law.  On June 
14, 2002, the veteran and his representative were sent a 
supplemental statement of the case (SSOC) which included 
the relevant sections of 38 C.F.R. § 3.159 (2002).  These 
explained what evidence and information that VA would 
obtain and what evidence and information the veteran 
should provide.  The duty of VA to assist the veteran in 
obtaining relevant evidence was also explained.  In this 
regard, it is noted that this case was remanded by the 
Board in July 2000, in part so that he could provide 
information as to treatment received for his knee.  Once 
this information was received from the veteran, the RO 
obtained the referenced records and associated them with 
the claims file.  The veteran was also afforded VA 
examinations in February and May 2001.  On November 21, 
2002, the veteran and his representative were informed 
that the case was being certified to the Board and that he 
could submit additional evidence.  No such evidence was 
referred to or provided. 

Thus, through a series of letters, SOCs and SSOCs, the RO 
has informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with VA examinations and notified him 
of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claim.  For these reasons, further 
development is not needed to meet the requirements of 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

After a careful review of the evidence of record, it is 
found that entitlement to an evaluation in excess of 30 
percent for the service-connected traumatic arthritis of 
the right knee, status post laceration and fracture with 
limitation of motion is not warranted.  In order to 
warrant a 50 percent evaluation pursuant to DC 5261, 
extension must be limited to 45 degrees.  The evidence of 
record clearly demonstrates that his extension is limited 
to 30 degrees, the amount of limitation needed to warrant 
a 40 percent evaluation.  While the veteran does have 30 
degrees of flexion contracture, the evidence does not show 
that the joint is ankylosed in flexion between 20 and 45 
degrees or in flexion at an angle of 45 degrees or more.  
In fact, active flexion is possible to 60 degrees and to 
80 degrees passively.  Therefore, a 50 or 60 percent 
evaluation pursuant to DC 5256 is not justified.  However, 
the veteran does suffer from a great deal of functional 
loss due primarily to pain on motion.  In addition, he has 
considerable swelling of the right knee joint.  
Significantly, it has been opined that it is likely that 
he will be needing a total knee replacement.

Therefore, after weighing all the evidence of record, and 
after resolving any doubt in the veteran's fabor, it is 
found that entitlement to an evaluation of 50 percent for 
the service-connected traumatic arthritis of the right 
knee, status post laceration and fracture with limitation 
of motion has been established.


ORDER

An evaluation of 50 percent for the service-connected 
traumatic arthritis of the right knee, status post 
laceration and fracture with limitation of motion is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

